Citation Nr: 0943663	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-herpetic 
neuralgia and herpes zoster ophthalmicus, currently evaluated 
as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to June 
1982. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to an increased rating 
for post-herpetic neuralgia and herpes zoster ophthalmicus, 
and declined to reopen the claim of entitlement to service 
connection for foot trouble.  The case was certified to the 
Board by the Roanoke, Virginia RO.

In his August 2006 notice of disagreement, the Veteran raised 
the issues of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a right eye cataract; 
entitlement to a separate evaluation for eye impairment, to 
include a dry right eye, secondary to post-herpetic neuralgia 
and herpes zoster ophthalmicus; and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for arthritis of the knees.  These 
claims have yet to be adjudicated.  Accordingly, these claims 
are referred for immediate consideration by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a bilateral foot disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since December 13, 2003, the Veteran has been assigned 
the maximum schedular rating for post-herpetic neuralgia and 
herpes zoster ophthalmicus.

2.  The evidence does not show an exceptional disability 
picture such that the assigned schedular evaluation for post-
herpetic neuralgia and herpes zoster ophthalmicus is 
inadequate.

3.  A March 1983 rating decision denied entitlement to 
service connection for foot trouble and arthritis of the feet 
on the basis that the Veteran did not have a current 
disability.  In the absence of a perfected appeal, that 
decision is final.

4.  The evidence submitted since the March 1983 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a bilateral foot disorder, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for post-
herpetic neuralgia and herpes zoster ophthalmicus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.124, 4.124a, Diagnostic 
Code 8405 (2009).

2.  The criteria for referral of the claim of entitlement to 
an increased rating for post-herpetic neuralgia and herpes 
zoster ophthalmicus for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2009).

3.  The March 1983 rating decision denying entitlement to 
service connection for foot trouble and arthritis of the feet 
is final.  New and material evidence sufficient to reopen the 
claim has been submitted.  38 U.S.C.A. §§  5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  What evaluation is warranted for post-herpetic neuralgia 
and herpes zoster ophthalmicus?

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in December 2004, January 2005, and May 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was 
provided notice of the specific rating criteria for fifth 
(trigeminal) cranial nerve in the February 2007 statement of 
the case.  The claim was readjudicated in a July 2008 
supplemental statement of the case.  Thus, any timing error 
as to notice of the specific rating criteria was cured and 
rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The Board notes that the Veteran did not receive any notice 
regarding how effective dates are determined.  That lack of 
notice is not prejudicial in light of the decisions reached 
below.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  The Veteran reported in a VA Form 21-4142 that he 
was treated at DeWitt Army Community Hospital for post-
herpetic neuralgia in October 2004.  In May 2005, that 
facility indicated that they were unable to locate any 
medical records for the Veteran.  Later, the Veteran 
submitted records from that facility but did not submit a 
treatment record dated in October 2004.  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Analysis

The Veteran's post-herpetic neuralgia and herpes zoster 
ophthalmicus is rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8405 for fifth cranial nerve neuralgia.  A 10 percent 
disability rating is the maximum rating for neuralgia 
involving the fifth (trigeminal) cranial nerve.  38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8405.  

The RO has rated the post-herpetic neuralgia and herpes 
zoster ophthalmicus under Diagnostic Code 8399-8305 
(neuritis).  Since the Veteran's disability is a neuralgia 
instead of a neuritis, the Board finds that Diagnostic Code 
8405 is more appropriate for rating his disorder.  It is 
notable that while the Veteran is receiving compensation for 
neuralgia of the fifth cranial nerve that a February 2007 VA 
examination revealed no evidence of a cranial nerve 
disability, and no sign of a skin disease.  Therefore, the 
Veteran has been assigned the maximum schedular rating for 
post-herpetic neuralgia and herpes zoster ophthalmicus, and 
consideration for a higher rating under a skin disorder 
diagnostic code is not warranted.

The provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply to this disorder since it is neurological and not 
musculoskeletal in nature.  See 38 C.F.R. §§ 4.40, 4.45 
(2009).  

The symptoms presented by the Veteran's post-herpetic 
neuralgia and herpes zoster ophthalmicus are fully 
contemplated by the rating schedule.  There is no evidence 
his disability picture is exceptional when compared to other 
veterans with the same or similar disability.  There is no 
evidence that the Veteran's post-herpetic neuralgia and 
herpes zoster ophthalmicus at any time during the appellate 
term necessitated frequent hospitalization, or has caused a 
marked interference with employment.  Thus, the Board finds 
no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

As such, entitlement to a higher rating is denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim for an increased rating for post-
herpetic neuralgia and herpes zoster ophthalmicus.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disorder.

Under the VCAA, VA has certain duties to notify and assist 
the appellant.  Given the fact that the Board is reopening 
the claim of entitlement to service connection for a 
bilateral foot disorder and remanding the case for further 
development, it is not necessary to review whether VA has 
fully complied with the VCAA.

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009). 
If a claim has been previously denied and that decision is 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the March 1983 rating decision, which denied 
entitlement to service connection for foot trouble and 
arthritis of the feet, the evidence of record consisted of 
service treatment records, a VA examination report, and the 
Veteran's contentions.  The service treatment records show 
that on several occasions the Veteran reported a history of 
foot trouble during physical examinations, to include an 
April 1982 retirement physical.  An August 1982 VA orthopedic 
examination report includes an impression of generalized 
arthritis by history of the feet, but with negative x-ray 
findings.  The RO determined that service connection for foot 
trouble and arthritis of the feet should be denied because of 
the lack of evidence of a current disability.  The Veteran 
did not perfect an appeal.  38 C.F.R. § 20.200 (2009).  
Hence, the March 1983 rating decision is final.  38 U.S.C.A. 
§ 7105.

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for a bilateral foot 
disorder in December 2004.  A July 2005 VA treatment record 
shows assessments of gouty arthritis of the first 
metatarsalphalangeal joint, onychomycosis, and fat pad 
atrophy of the feet.  A report of a November 2004 VA magnetic 
resonating imaging (MRI) scan of the left foot shows an 
impression of bony edema consistent with stress fractures.

The July 2005 VA treatment record and the report of the 
November 2004 MRI scan of the left foot relate to an 
unestablished fact necessary to substantiate his claim, which 
is evidence of a current disability.  Thus, the evidence is 
considered new and material, and the claim is reopened.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-herpetic neuralgia and herpes zoster ophthalmicus is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral foot 
disorder is reopened.


REMAND

In light of evidence showing that the Veteran complained of 
foot trouble in service and the postservice evidence showing 
a diagnosis of foot disabilities, a VA examination is  
necessary for the adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran must be afforded a VA 
examination to determine whether it is at 
least as likely as not, i.e., is there at 
least a 50/50 chance, that any current 
foot disorder is due to service.  The 
claims folder is to be made available to 
the examiner to review.  A complete 
rationale must be provided for any opinion 
offered.

2.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
3.  After the development requested, the 
RO should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.
 
4.  Thereafter, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been fulfilled 
the RO must readjudicate the claim of 
entitlement to service connection for a 
bilateral foot disorder.  If the benefit 
is not granted, the Veteran should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


